Exhibit 10(a)

[hanger2.gif]


Contacts: Ivan R. Sabel (301) 986-0701 George E. McHenry (301) 986-0701 Jason P.
Owen (301) 986-0701


NEWS RELEASE — DRAFT


HANGER ORTHOPEDIC GROUP, INC. ANNOUNCES GLOBAL REFINANCING


PRIVATE INVSTMENT BY ARES’ CORPORATE OPPORTUNITIES FUND, LP

        BETHESDA, MARYLAND, May 4, 2006. Hanger Orthopedic Group, Inc.
(NYSE:HGR) announced today that it intends to undertake a global refinancing of
its debt structure, which will seek to refinance all of its outstanding bank and
bond indebtedness and preferred stock utilizing the proceeds from a $50 million
private placement of 3.33% convertible perpetual preferred stock to Ares’
Corporate Opportunities Fund, L.P., a private equity fund of Ares Management
LLC, a new senior secured credit facility comprised of a $230 million term loan
and a $75 million revolving credit facility and a private offering, subject to
market and other conditions, of up to $190 million principal amount of senior
unsecured notes. Hanger intends to use approximately $166 million to repay
indebtedness outstanding as of March 31, 2006 under its existing revolving
credit and term loan facilities, $200 million to refinance its 10-3/8% senior
notes due 2009, $16 million to refinance its outstanding 11-1/4% senior
subordinated notes due 2009 and approximately $65 million to redeem its
outstanding 10% redeemable preferred stock. Hanger expects the refinancing to be
accretive to earnings per share upon its consummation.

        Each of the proposed new senior credit facility and private placements
of convertible preferred stock and senior notes will be conditioned upon, among
other things, the consummation of each other component of the refinancing.

--------------------------------------------------------------------------------

        The senior notes will be offered only to qualified institutional buyers
under Rule 144A and to persons outside the United States under Regulation S of
the Securities Act of 1933. The senior notes will not be registered under the
Securities Act of 1933 or any state securities laws and, unless so registered,
may not be offered or sold in the United States or to U.S. persons except
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and applicable state securities
laws. This press release does not constitute an offer to sell or the
solicitation of any offer to buy any securities.

        This press release contains forward-looking statements within the
meaning of the Private Securities Litigation Reform Act of 1995 provides, which
provides a “safe harbor” for certain forward- looking statements. Statements
relating to future results of operations in this press release reflect the
current views of management. However, various risks, uncertainties and
contingencies could cause actual results or performance to differ materially
from those expressed in, or implied by, these statements, including market
conditions and other factors that could affect the Company’s ability to complete
the proposed debt offering. A more extensive discussion of other risk factors
relating to the Company’s overall business and financial performance can be
found in the Company’s periodic reports on Form 10-K and Form 10-Q filed with
the Securities and Exchange Commission under the Securities Exchange Act of
1934. Investors and analysts are cautioned not to place undue reliance on these
statements. The Company disclaims any intent or obligation to update publicly
these forward-looking statements, whether as a result of new information, future
events or otherwise.